Citation Nr: 1211597	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic headaches prior to October 23, 2008.  

2.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic headaches since October 23, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from July 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision in which the RO denied entitlement to the benefits currently sought on appeal.  

In June 2008 the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing.  A copy of the transcript of that hearing has been reviewed and associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's posttraumatic headaches were characterized by subjective complaints such as headaches and dizziness, however, the record was negative for multi-infarct dementia.  

2.  Since October 23, 2008, the Veteran's posttraumatic headaches have been characterized by migraine headaches that are frequent, completely prostrating, and prolonged, productive of severe economic inadaptability.  The record was negative for traumatic brain injury (TBI) residuals rated as a "3" or higher in one or more facets. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008).  

2.  The criteria for a rating of 50 percent (but no higher) for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective October 23, 2008), Diagnostic Code 8100 (2011).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37   (2008), the United States Court of Appeals for Veterans Claims (Court) held that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate an increased rating claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the Federal Circuit held that the notice described in 38 U.S.C. § 5103(a)  need not be veteran specific and does not require the VA to notify a veteran of the alternative diagnostic codes or of potential daily life evidence. 

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In the instant claim the Veteran was not provided with full VCAA compliant notice prior to the January 2003 rating decision on appeal.  However, subsequent to the rating decision, and during the pendency of the appeal, the Veteran was provided fully compliant VCAA notice in a November 2008 letter.  The claim was subsequently readjudicated in a January 2010 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. at 54 ; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran adequate examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's posttraumatic headaches and dizziness have been rated under 8045-9304.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI (Traumatic Brain Injury).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a , diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not 
Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." 

III.  Factual Background

The Veteran's service treatment records show that in December 1982, he was inside a medium tent when the crossbeam of the tent fell.  He was hit by the crossbeam on his forehead.  The impact caused a gashing wound.  The Veteran did not lose consciousness but required 21 stitches.
	
On January 1998 VA examination, the Veteran reported having always had headaches since his head injury. He reported that his headaches were localized over the frontal area, accompanied by blurred vision and were mixed, oppressive and pulsatile.  He added that he had nausea, vomiting, and vertigo with his headaches.  The diagnosis was headaches, post-traumatic in origin by history.

On July 2001 VA examination, the Veteran reported headaches that could last up to a whole day, accompanied by insomnia, nausea, vomiting, a sensation of vertigo and irritability.  He indicated that he had to stop all activity and go to bed until the headache subsided.  Physical examination was essentially normal and the Veteran was noted to have a normal gait.  The diagnosis was post-traumatic headaches and dizziness.  

On December 2002 VA examination, the Veteran reported almost daily headaches, described as stabs in the frontal region bilaterally, which interfered with sleep.  He would turn irritable and could not tolerate sounds, and he also experienced photophobia and blurry vision.  It was also noted that he may have had associated nausea and dizziness.  Physical examination was essentially normal and the Veteran was found to have a normal gait.  The diagnoses were chronic recurrent headaches, migraine type, transformed, with rebound phenomena of recent onset; past history of transitory post-traumatic headaches; and no neurological deficit.  
      
In a March 2003 notice of disagreement, the Veteran asserted that because of his headaches, he would only go out for doctor visits and for church, and that other than that he needed to stay home.  
      
A May 2003 VA progress note indicates that the Veteran had a history of HIV and recurrent headaches.  He had undergone a CT scan of the head without contrast, which was negative. The impressions were no acute ischemic changes, and atherosclerosis of the right vertebral and intracranial carotid arteries.
      
In his August 2003 Form 9, the Veteran indicated that he could not study because his headaches affected his vision, concentration, and memory.  He added that he would also become so irritable that he would isolate and remain in a closed room all day, away from his family.  
      
An October 2004 VA neurology consultation note shows that the Veteran reported that his headache was mainly on the right side of his face with blurred vision of both eyes, photophobia, and phonophobia.  The headaches occurred on a daily basis two to three times per day during day or night.  The Veteran also reported neck pain during the attacks.  Neurological examination was essentially normal.  The neurologist noted that the Veteran most likely was suffering from post-traumatic headaches.  
      
In a May 2005 letter, a readjustment counseling specialist from a Vet Center indicated that since 1997 the Veteran had received counseling related to depression, isolation, irritability, difficulty completing goals, lack of motivation and a sense of hopelessness related to his inability to find gainful employment.  She felt that the onset was related to the Veteran's head injury.
      
An August 2005 evaluation by a private psychologist reflects a diagnosis of major depressive disorder, recurrent, in partial remission.  Head trauma was listed under Axis III.  The psychologist concluded that the Veteran's intellectual functioning was in the borderline range when compared with his peers.  Neuropsychological test results tended to indicate significant traits of organic brain dysfunction.  This included short, medium and long term memory problems; short spans of attention; visual perception and motor coordination problems; and decline of cognitive function.  It was the psychologist's opinion that the Veteran's cognitive difficulties and affective disorder were significantly related to head trauma.  The psychologist added that the onset of these symptoms occurred years before he was diagnosed with HIV.  The psychologist stated that the Veteran's symptoms significantly interfered with his social and psychological functioning and that his prognosis was poor.
      
A May 2006 VA CT scan of the head produced a diagnostic impression of prominence of the vasculature along the convexities.
      
In an undated letter submitted in July 2006, a treating Vet Center social worker indicated that the Veteran continued to receive counseling at the center but his progress remained guarded.  He had been known to experience persistent headaches that required medication and bed rest.  No significant changes had been noted in the Veteran that would allow him to work or study.  His mother had reported that he had become a different person after the head injury.  He had lost his marriage and his job, and he feared socializing with others outside of immediate family or church.  
      
In a July 2006 statement, a Vet Center social worker stated that the Veteran's migraines and depression were secondary to his in-service head trauma.
      
A July 2006 VA neurology progress note shows that the Veteran had been started on gabapentin and that it had been recommended that the dose be increased for optimum effectiveness.  The Veteran, however, had not increased his initial dosage.  A subsequent November 2006 progress note indicates that the Veteran reported trying 600 mg of gabapentin up to five times a day but it made no difference in his symptomatology.  It was then recommended that he be seen by the chronic non-malignant pain clinic for other treatment options.  
      
A September 2006 VA MRI of the brain produced a diagnostic impression of minimal white matter changes.  There was a small old area of encephalomalacia in the right frontal lobe.  In January 2007, after a review of the MRI results, it was noted that the Veteran was suffering from nociceptive intermittent moderate-to-severe pain that interfered with sleep and mood.  
      
A January 2007 VA physical medicine rehabilitation note indicates that the Veteran was seen for an initial psychological evaluation.  The Veteran was noted to forget what he read, appointments, where he placed things, and people's names.  His judgment and insight were fair.  The psychologist commented that the Veteran presented with moderate-to-severe pain intensity and similar emotional intensity in reaction to pain.
      
VA pain medicine clinic progress notes show that the Veteran received evaluation and treatment of his post-traumatic headaches from January 2007 to January 2008.  A January 2007 VA pain consultation note shows that the Veteran reported that his headache covered his forehead and radiated to his right side.  The pain was intermittent and sharp and was accompanied by anxiety, dizziness and muscle spasm.  A later January 2007 pain clinic progress note shows that the Veteran was reporting headaches on a daily basis with associated nausea and blurriness. 
      
A March 2007 pain clinic progress note indicates that the Veteran was showing good response to pain medication including a muscle relaxant.  An improvement in pain intensity and sleep were all reported.  
      
An October 2007 VA psychiatric progress note indicates that the Veteran was oriented to place and person and his cognitive functions were adequate throughout the interview.  The diagnosis was depressive disorder secondary to brain syndrome.
      
A January 2008 VA pain clinic progress note indicates that the Veteran was experiencing minimal responsiveness to current medications except indomethacin, which could decrease his pain.  It was noted that the Veteran had a history of chronic daily headache possibly secondary to a combination of etiologies, such as post concussion syndrome, classic migraine, and tension and cervicogenic headaches.  He had had no prophylactic treatment for migraines so a retrial of a combination of triptans and NSAIDS was going to be attempted.  
      
A subsequent January 2008 VA pain clinic progress note indicates that the Veteran did report experiencing memory problems due to his head injury.  His headache was described as frontal with some migraine-type characteristics, such as nausea, photophobia and occasional unilateral pain on the right side.  The Veteran was noted to persist with frequent episodes of headaches with partial response to Indomethacin, muscle relaxant and lidocaine patches.  A Relpax trial did not help nor had prior triptan trials.  Propranalol as a prophylaxis had also not been effective.  No interventional procedures had been recommended.  It was noted that the Veteran had achieved maximum benefits from the pain program and would be discharged from the clinic to continue follow-up at primary care.  

At his June 2008 Board hearing the Veteran testified that he experiences constant headaches and associated blurred vision.  The Veteran also testified that he has experienced partial facial paralysis for a duration of three months.  
      
In March 2009 the Veteran submitted an evaluation of cognitive impairment and other residuals of traumatic brain injury not otherwise classified completed by his primary counselor from a Vet Center.  The counselor commented that based on the longevity and persistence of the Veteran's symptoms, specialized medical recommendations had been made and the Veteran had been discharged from clinics.  The Veteran's symptoms were chronic, frequent, and daily, which did not make him a candidate for study or work.  

On September 2009 VA traumatic brain injury examination, the examiner noted that the Veteran's initial injury was moderate in severity.  The headaches were daily and resembled a migraine.  The Veteran reported dizziness or vertigo four to five times daily and lasting for several minutes, which prevented him from driving a car.  He also reported imbalance requiring the use of a cane to walk.  He experienced insomnia every night and was being followed by a psychiatrist.  He experienced mild memory impairment and marked photophobia.  Physical examination was essentially normal except the Veteran was noted to have an unsteady gait with a tendency to fall sideways.  

The Veteran had complaints of mild memory loss, attention, concentration, and executive functions, but there was no objective evidence on testing.  He had mildly impaired judgment and occasionally inappropriate social interactions.  He was occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  His motor activity was normal, and his visual spatial orientation was mildly impaired.  There were three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples were marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.  There were one or more neurobehavioral effects that occasionally interfere with workplace or social interactions or both, but these effects did not preclude such interactions.  His comprehension or expression, or both, of either spoken or written language was only occasionally impaired.  His consciousness was normal.

The examiner commented that the Veteran was totally dependent on his wife not only for the activities of daily living but also management of the home and his life.  The examiner indicated that he would not be capable of managing personal financial affairs.  The examiner described the Veteran as unemployable at the present moment.  Further, his limitations regarding ambulation, capacity to drive, focus, attention and drive for work were markedly diminished.  His episodes of headaches and dizziness were too frequent for him to be able to hold a steady job.  The examiner considered the Veteran to be totally and permanently disabled to perform a gainful occupation by reason of his frequent and recurrent headaches, dizzy spells, his unsteady gait, and his inability to drive a car.

In August 2011, a Veterans Health Administration expert noted that the symptoms of post-traumatic headaches can last months, years, or a lifetime, and that the symptoms commonly begin within hours to days after the trauma and occasionally months after the trauma.  The expert noted that when symptoms persist for more than several months, this is considered the chronic phase of post-traumatic headache syndrome.  The expert added that the Veteran's constellation of symptoms suggest chronic post-traumatic headache syndrome, except for the fact that he presented with his symptoms years later after the head trauma.  The expert concluded that, therefore, it was going to be hard to state for a fact that the Veteran's symptoms can be attributed to the in-service head injury.  The expert indicated that the cognitive symptoms reported in the Veteran's record are commonly noted in patients with post-traumatic headache syndrome.  The expert concluded that because the Veteran reported his symptoms years later, she cannot clearly attribute the Veteran's symptoms to his in-service head injury.  The expert added that the feature of the headache, as documented in the Veteran's records, suggest that he has a mixed headache with both chronic daily tension headaches and migraines, but that this feature cannot be attributed to his in-service head injury. 

In February 2012, an independent medical expert concluded (after a thorough review of the Veteran's medical records) that the headache symptoms that the appellant has are at least in part related to the relatively mild head injury he suffered in 1982.  In addition to posttraumatic headaches of a tension type, he also has migraine headaches that may be related in part to the head trauma as well.  He stated that he would conclude that these headache symptoms are more likely than not related to the prior head trauma.  The vertigo/dizziness, photophobia, sonophobia, photopsias, blurred vision, feelings of temporal pulsations as well as the intermittent nausea are components of the migraines and therefore more likely than not related to the head trauma in 1982.  The expert stated that he came to this conclusion concerning both types of headaches and the associated symptoms because the records indicate that these symptoms began after the head trauma and continued after they began.  The neck pain is not a part of the headache complex and therefore cannot be ascribed to posttraumatic headaches either.  The Veteran has a major depressive disorder that cannot be related to the head trauma as it began years later.  It is well known that depression exacerbates headaches so his continuing headaches are likely worsened by the depression which is independent of the prior minor head trauma in 1982.  Concerning the cognitive problems of difficulty concentrating, memory loss, impaired judgment, inappropriate social interaction, short attention span, etc., these problems are more likely than not unrelated to the minor head trauma.  Organic brain syndrome is a well known complication of HIV and this organic brain syndrome more likely than not is the predominant cause of the Veteran's various cognitive problems.  The major depressive syndrome exacerbates these cognitive problems that are related to HIV induced organic brain syndrome.  The major depression is also unrelated to the minor head injury that occurred many years before this problem manifested itself.  

IV.  Analysis

1.  Prior to October 23, 2008

Given the evidence of record, the Board has determined that the Veteran is entitled to no higher than a 10 percent rating for his service-connected posttraumatic headaches prior to October 23, 2008.  

Considering the version of Diagnostic Code 8045 in effective prior to October 23, 2008, the Veteran could be awarded a compensable rating (under a different diagnostic code via Diagnostic Code 8045) for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  A compensable rating could also be assigned (under Diagnostic Code 9304 via Diagnostic Code 8045) for purely subjective complaints such as headache, dizziness, insomnia, etc., if it is recognized as symptomatic of brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  The only Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 

In the Veteran's case, the record contains no diagnosis of multi-infarct dementia, and the Veteran is currently rated for brain injury residuals on the basis of posttraumatic headaches.  This precludes the assignment of a compensable rating for any other residual disability related to the head trauma prior to October 23, 2008.




2.  Since October 23, 2008

Given the evidence of record, the Board finds that a disability rating of 50 percent is warranted for the Veteran's posttraumatic headaches since October 23, 2008.  Throughout the appeal period, the record evidence shows that the Veteran suffers from very severe migraine headaches.  The headaches occur on a very frequent basis, as often as 2-3 per times a day (see October 2004 VA neurology consult report and June 2008 Board hearing transcript).  The headaches are often accompanied by blurred vision, nausea, vomiting, and vertigo/dizziness, photophobia, sonophobia, photopsias, and temporal pulsations.  In sum, the record evidence demonstrates very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  Significantly, the September 2009 VA traumatic brain injury examination doctor concluded that the Veteran was unable to perform a gainful occupation by reason, in part, of his frequent and recurrent headaches.  Accordingly, the Board finds that a 50 percent rating is the appropriate evaluation in this case for the entire period on appeal and that the degree of impairment resulting from the service-connected migraine headaches.  

Considering the newly amended Diagnostic Code 8045, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  As noted above, no neurological disability residual has been shown. 

A rating in excess of 50 percent under the diagnostic code for residuals of a TBI requires a "total" evaluation to be assigned for one or more facets or a "3" to be assigned as the highest level of facet after October 23, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, DC 8045 (since October 23, 2008).  As detailed below, the highest level of severity for any facet was "2" under the revised criteria and a rating in excess of 50 percent is therefore not warranted.  

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. 

Resolving reasonable doubt in the Veteran's favor, a level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Although the September 2009 VA traumatic brain injury examiner noted the Veteran's subjective reports of mild memory loss, attention, concentration, and executive functions, there was no objective evidence on testing and the February 2012 medical expert found the Veteran's memory loss and difficulty concentrating to be unrelated to the Veteran's TBI, the August 2005 private psychologist found the Veteran's memory loss to be related to the Veteran's head trauma.  Thus, a "1" is assigned under this category.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Such impairment is not shown by the evidence of record. 

A level of severity of "1" has been assigned for the Judgment facet, indicating that an examiner has found mildly impaired judgment.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderately impaired judgment.  The September 2009 TBI examiner found that the Veteran had mildly impaired judgment.  However, the February 2012 medical expert found that the Veteran's impaired judgment was unrelated to the Veteran's TBI.  Resolving all reasonable doubt in favor of the Veteran, a "1" is assigned for the Judgment facet.  

A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that social interaction is frequently inappropriate.  The September 2009 TBI examiner found that the Veteran had mildly impaired judgment and occasionally inappropriate social interactions.  However, the February 2012 medical expert found that the Veteran's inappropriate social interaction and impaired judgment were unrelated to the Veteran's TBI.  Resolving all reasonable doubt in favor of the Veteran, a "1" is assigned for the Social interaction facet.  

A level of severity of "1" has been assigned for the Orientation facet, indicating that an examiner has found evidence that the Veteran is occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  This is consistent with the findings of the September 2009 TBI examiner who found that the Veteran was occasionally disoriented to one of the four aspects of orientation.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation.  There is no such indication in the evidence of record. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  This is consistent with the finding of having normal motor activity noted on the September 2009 VA TBI examination report.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  This has not been shown. 

A level of severity of "1" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of mild impairment.  The September 2009 VA TBI examiner found the Veteran's visual spatial orientation to be mildly impaired.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as moderately impaired.  There is no evidence of record which indicates moderate impairment.   

A level of severity of "2" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The record evidence shows that the Veteran has reported: intermittent dizziness, daily headaches, photophobia, sonophobia, and photopsias.  

A level of severity of "1" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction or social interaction, or both but no dot preclude them.  The September 2009 VA TBI examiner specifically found the Veteran to have one or more neurobehavioral effects that occasionally interfere with workplace interaction or social interaction, or both but no dot preclude them.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  No such finding has been made in this case. 

A level of severity of "1" has been assigned for the Communication facet, indicating that an examiner has found evidence of comprehension or expression, or both, of either spoken language or written language that is occasionally impaired.  This is consistent with the September 2009 VA TBI examiner's conclusion that the Veteran's comprehension or expression was occasionally impaired.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired and can communicate complex ideas. 

At no time was the Veteran found to be anything but fully conscious.  

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned for the subjective symptoms facet. 

Thus, as the highest severity level of "2" was assigned for subjective symptoms facet, a rating in excess of 50 percent (the rating assigned using the criteria in DC 8100) is not warranted under the diagnostic criteria for residuals of a TBI.  38 C.F.R. § 4.124a, DC 8045 (2011). 

Although under some circumstances a Veteran may have separate ratings under both Diagnostic Code 8045 and Diagnostic Code 8100, the Board finds that separate ratings are not warranted under the facts of the present case.  The Board notes that the symptoms which have formed the basis for the 50 percent rating assigned by the Board under Diagnostic Code 8100 (namely the Veteran's headaches and associated symptoms) cannot be clearly separated from any other symptoms of the disorder.  Under such circumstances, separate ratings are not warranted.  See Diagnostic Code 8045, Note 1.  Such separate ratings would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating. 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected posttraumatic headaches prior to October 23, 2008, is denied.  

Entitlement to a 50 percent rating for service-connected posttraumatic headaches since October 23, 2008, is granted.  

REMAND

The Board has determined that further development of the Veteran's claims is warranted.  The record evidence raises the issue of whether an extra-schedular rating should be assigned for the Veteran's service-connected disability (see September 2009 TBI VA examiner's report and June 2008 Board hearing transcript).  

In addition, the Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected disability.  The TDIU claim was previously remanded by the Board in January 2008.  At that time, the RO was instructed to obtain an opinion as to whether the Veteran's service-connected disability rendered him unemployable.  Accordingly, the Veteran was examined in September 2009 and the examiner was asked to render an opinion as to the effects of the Veteran's service-connected disability on his employment.  The examiner opined that the Veteran was unemployable at the present moment.  The examiner opined that his limitations regard ambulation, capacity to drive, to focus his attention and his drive for work are markedly diminished.  The episodes of headaches and dizziness are too frequent for any person to be able to hold a steady job.  The examiner stated that he would consider the Veteran to be totally and permanently disabled to perform a gainful occupation by reasons of his unsteady gait and inability to drive a car.  

Despite this medical opinion, the RO did not refer the Veteran's claim for a TDIU to the Under Secretary for Benefits or the Director of the Compensation & Pension Service. 

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  

Under these circumstances, the Board has determined that remand is necessary in order for the Veteran's claim for entitlement to an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), to be referred to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the Veteran's claim for entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) (1), as well as for a claim for a TDIU under 38 C.F.R. § 4.16(b) to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) (1), as well as a TDIU under 38 C.F.R. § 4.16(b).  

2.  Then readjudicate the Veteran's claims for entitlement to an extraschedular rating as well as entitlement to an extraschedular TDIU.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


